Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0136187 A1 to Wolverton et al. (hereinafter Wolverton).
	With regard to claim 1, Wolverton discloses:
1. 	A computer-implemented method for invoking digital assistant operations on a remote computing device, the method comprising:
 	obtaining, by a server device, a set of instructions and a command template that corresponds to the set of instructions, wherein the set of instructions is interpretable by the remote computing device to reproduce a series of operations thereon, and the corresponding command template includes a set of keywords (see, Fig. 1, the vehicle personal assistant 112 processes and responds to conversational spoken natural language (voice) inputs 152, the vehicle personal assistant 112 looks for relevant information in a vehicle-specific user's guide knowledge base 140 and/or a vehicle-related search realm 142, para. 0039-0041);
receiving, by the server device, a command transmitted from the remote computing device (see, as above, the vehicle personal assistant 112 processes and responds to conversational spoken natural language (voice) inputs 152, the vehicle personal assistant 112 looks for relevant information in a vehicle-specific user's guide knowledge base 140 and/or a vehicle-related search realm 142, para. 0039-0041);
communicating, to the remote computing device, the set of instructions based on a determination, by the server device, that the received command corresponds at least in part to the set of keywords included in the corresponding command template (see, as above, the vehicle personal assistant 112 processes and responds to conversational spoken natural language (voice) inputs 152, the vehicle personal assistant 112 looks for relevant information in a vehicle-specific user's guide knowledge base 140 and/or a vehicle-related search realm 142, para. 0039-0041); and
 	causing, by the server device, the remote computing device to reproduce the series of operations based at least in part on the communicated set of instructions (see, detailed description, including, the vehicle personal assistant 112 provides suitable output in a conversational, spoken natural-language manner, or employs another presentation style that it considers appropriate for the current context as gleaned from the inputs 102 and/or the real-time vehicle-related inputs 110. In these and other ways, the vehicle personal assistant 112 can enhance the driving experience by allowing the user to interact with vehicle-related sources of information 140, 142 in a natural, humanlike fashion that is convenient and appropriate for the vehicle context, para. 0042).

	With regard to claim 2, Wolverton discloses:
2.	 The method of claim 1, wherein the set of instructions is interpretable by the remote computing device to reproduce the series of operations utilizing an application associated with the set of instructions (see, detailed description, including, the illustrative input recognizer/interpreter 130 may include standard (now existing or later-developed) speech recognition software, such as DYNASPEAK, available from SRI International. The speech recognition software may interface with a vehicle-specific language model 170 to analyze and convert the spoken input 152 into text-based words, word strings, phrases, or expressions, para. 0045). 
	With regard to claim 3, Wolverton discloses:
3. 	The method of claim 2, further comprising:
receiving, by the server device, an application profile transmitted from the remote computing device, wherein the set of instructions is communicated to the remote computing device based further on the application profile (see, detailed description, including, The rules and/or templates 124 are, at least initially, general in nature and based on determinations that have been previously made (through, e.g., historical data, research, crowd-sourcing techniques, etc.) about the meaning of the various real-time inputs 110. The rules and/or templates 124 may be determined according to a broad population of vehicle users, or set according to the user's demographic information and/or other pertinent factors, para. 0088).

	With regard to claim 4, Wolverton discloses:
4. 	The method of claim 3, wherein the application profile includes a list of applications installed on the remote computing device, the list including at least identifying information associated with the application (see, detailed description, including, the illustrative vehicle personal assistant 112 is embodied as a number of computerized modules and data structures, which include: a human-generated input monitor 128, a human input recognizer/interpreter 130, a vehicle-specific conversation model 132, an input classifier 134, a reasoner 136, an information retrieval engine 138, the vehicle-specific user's guide knowledge base 140, an output generator 148, presentation logic 150, a vehicle input monitor 114, a vehicle context model 116, and a context analyzer 126. It should be appreciated that these modules and data structures are defined as such for discussion purposes, and are not intended to imply that any specific implementation details are required, para. 0043).

	With regard to claim 5, Wolverton discloses:
5. 	The method of claim 4, wherein the set of instructions is associated with the identifying information and the set of instructions is communicated to the remote computing device based on a determination that the identifying information is included in the list (see, as above, and The human-generated input monitor 128 detects and receives human-generated inputs 102 from time to time during the operation of the vehicle personal assistant 112. The human-generated input monitor 128 may run continuously (e.g., as a background process), or may be invoked or terminated by a user on demand (e.g., by pressing a button control or saying a specific keyword). In other words, the vehicle personal assistant 112, and thus the human-generated input monitor 128, can be configured to monitor the inputs 102 irrespective of whether the vehicle personal assistant 112 is installed in the vehicle 104 and whether or not the vehicle 104 is in operation, para. 0044).

	With regard to claim 6, Wolverton discloses:
6. 	The method of claim 4, wherein the list further includes at least one of an operating system installed on the remote computing device or a version of the application (see, detailed description, including, the vehicle personal assistant 112A and/or the vehicle-specific search realm 142A may be specially configured for use in connection with a particular hardware platform or configuration, such as a particular implementation of an in-vehicle computing system or mobile device operating system, para. 0128), and the set of instructions is communicated to the remote computing device based on a determination that at least one of the operating system or the version is included in the list (and as above, and Portions of the systems software, the framework/middleware, the vehicle personal assistant 112A and/or the vehicle-specific search realm 142A may be copied to the memory 714 during operation, for faster processing or other reasons, para. 0128).

	With regard to claim 7, Wolverton discloses:
7. 	The method of claim 2, further comprising:
receiving, by the server device, an action dataset profile transmitted from the remote computing device, wherein the set of instructions is communicated to the remote computing device based further on the action dataset profile (see, detailed description, including, For instance, direct questions may be efficiently matched with a Q&A pair in the vehicle-specific user's guide knowledge base 140 (or an index thereof). "Troubleshooting" questions may require a deeper search of the knowledge base 140 and/or other sources 142, and may require a more involved response, such as a detailed explanation or tutorial. "Situation-aware" queries may require additional interpretation and/or reasoning using the real-time vehicle-related inputs 110 and/or other inputs 102, in order to determine the user's goal and intent, para. 0120).

	With regard to claim 8, Wolverton discloses:
8. 	The method of claim 7, wherein the action dataset profile includes a list of instruction sets interpretable by the remote computing device (see, as above, "Troubleshooting" questions may require a deeper search of the knowledge base 140 and/or other sources 142, and may require a more involved response, such as a detailed explanation or tutorial. "Situation-aware" queries may require additional interpretation and/or reasoning using the real-time vehicle-related inputs 110 and/or other inputs 102, in order to determine the user's goal and intent, para. 0119-0120).

With regard to claim 10, claim 10 (a non-transitory computer storage medium storing computer-useable instructions claim) recites substantially similar limitations to claim 1 (a method claim) with a memory 1020 (see, Fig. 10, and para. 0098) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 11, claim 11 (a non-transitory computer storage medium storing computer-useable instructions claim) with a memory 1020 (see, Fig. 10, and para. 0098) recites substantially similar limitations to at least part of claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 12, claim 12 (a non-transitory computer storage medium storing computer-useable instructions claim) with a memory 1020 (see, Fig. 10, and para. 0098) recites substantially similar limitations to at least part of claim 4 (a method claim) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 13, claim 13 (a non-transitory computer storage medium storing computer-useable instructions claim) with a memory 1020 (see, Fig. 10, and para. 0098) recites substantially similar limitations to at least part of claim 5 (a method claim) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 14, claim 14 (a non-transitory computer storage medium storing computer-useable instructions claim) with a memory 1020 (see, Fig. 10, and para. 0098) recites substantially similar limitations to at least part of claim 6 (a method claim) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 15, claim 15 (a system claim) with a processor 1010, and with a memory 1020 (see, Fig. 10, and para. 0098) recites substantially similar limitations to at least part of claims 1 and 4 (both method claims) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 16, claim 16 (a system claim) with a processor 1010, and with a memory 1020 (see, Fig. 10, and para. 0098) recites substantially similar limitations to at least part of claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 17, claim 17 (a system claim) with a processor 1010, and with a memory 1020 (see, Fig. 10, and para. 0098) recites substantially similar limitations to at least part of claims 4 and 12 (a method claim, and a non-transitory computer storage medium storing computer-useable instructions claim) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 18, claim 18 (a system claim) with a processor 1010, and with a memory 1020 (see, Fig. 10, and para. 0098) recites substantially similar limitations to at least part of claims 6 and 14 (a method claim, and a non-transitory computer storage medium storing computer-useable instructions claim) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 19, claim 19 (a system claim) with a processor 1010, and with a memory 1020 (see, Fig. 10, and para. 0098) recites substantially similar limitations to at least part of claims 5 and 13 (a method claim, and a non-transitory computer storage medium storing computer-useable instructions claim) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 20, claim 20 (a system claim) with a processor 1010, and with a memory 1020 (see, Fig. 10, and para. 0098) recites substantially similar limitations to at least part of claim 5 (a method claim) and is therefore rejected using the same art and rationale set forth above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wolverton in view of Patent Application Publication No. 2017/0116982 A1 to Gelfenbeyn et al. (hereinafter Gelfenbeyn).
	With regard to claim 9, Wolverton fails to explicitly disclose:
9. 	The method of claim 8, wherein the set of instructions is communicated to the remote computing device based further on a determination that the set of instructions is missing from the list of instruction sets.
	Gelfenbeyn discloses: wherein the set of instructions is communicated to the remote computing device based further on a determination that the set of instructions is missing from the list of instruction sets (see, Fig. 7, and detailed description, including, The dialog system intent can be indicative of an entry point into a parameter collection dialog for collecting intent parameters. In the given example, intent parameters can include a pizza size, type of crust, selection of toppings, sauce, delivery address, delivery time, vendor, and the like. Accordingly, the intent parameters can be associated with a parameter name and its value, para. 0087. And, at operation 706, the dialog system can determine whether the speech input already includes all of the missing required intent parameters. If it is determined that all of the missing required intent parameters are present in the speech input given at operation 702, the method can proceed to operation 708. At operation 708, the dialog system can identify and collect the missing required intent parameters from the speech input. The collected required intent parameters can be temporarily stored in a cache or memory.
At operation 710, once all of the required missing intent parameters are collected, the dialog system generates an action instruction associated with the dialog system based on the intent and intent parameters. The action instruction can be configured to cause the dialog system, server, user device, or dialog system interface to implement a predetermined action based on the action instruction and one or more intent parameters, para. 0088-0089).
	It would have been obvious to one having ordinary skill at the time the invention was filed, and having the teachings of Wolverton and Gelfenbeyn before her, to combine the features of process to determine whether there are missing parameters/instructions, and provide the necessary parameters/instructions, for collection and generation of the actions associated with a dialog system, or similar for machine learning, and other sources of related and recursive comparisons, in the fields of Machine Learning and Artificial Intelligence. 

A sampling of the prior art made of record and not relied upon and considered pertinent to Applicants’ disclosure, includes:
US 2018/0060303 A1 to Sarikaya that discloses: The system has a processor for receiving a user input, predicting a schema utilizing a schema prediction model based on the user input, and constraining a natural language understanding (NLU) model based on the schema to form the constrained model. The processor decodes the user input utilizing the constrained NLU model to determine a response to the user input, and retrieves stored session information in response to receiving the user input..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        8-24-2022